DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The reply filed on November 25, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s) (See 37 CFR 1.11):
The newly amended claims constitute a shift from the previously examined invention and therefore the amendment is non-responsive. The newly claimed invention is independent and distinct from the originally examined electrochemical power system.

    PNG
    media_image1.png
    450
    595
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    698
    581
    media_image2.png
    Greyscale






 





September 18, 2013 Claim 1					November 25, 2020 Amended Claim 1
The originally examined claims, and most recently examined claims, were drawn to “An electrochemical power system that generates at least one of electricity and thermal energy comprising a vessel closed to atmosphere” (see September 18, 2013 Claims). Now, the claims are drawn to “A fuel cell.”
The originally examined claims required a number of key features no longer part of the amended claims in addition to the different overall system. These numerous differences between the originally examined claims, the claims examined throughout prosecution, and the claims as amended constitute a shift in the claimed invention from “An electrochemical power system that generates at least one of electricity and thermal energy comprising a vessel closed to atmosphere” to an independent and distinctly different “fuel cell” as proposed by the November 25, 2020 Amendment. 
The originally examined claims included numerous features no longer claimed including, inter alia, (1) “An electrochemical power system that generates at least one of electricity and thermal energy comprising a vessel closed to atmosphere;” (2) “at least one source of H2O;” (3) “at least one source of catalyst;” (4) “reactants that constitute hydrino reactants;” (5) at least one source of atomic hydrogen or atomic hydrogen;” (6) “one or more reactants to initiate the catalysis of atomic hydrogen;” (7) and “wherein … maintains a chemical potential between 
Throughout prosecution the Applicant has emphasized the alleged novel features pertaining to hydrinos, hydrino theory, and hydrino energy systems. The claims as amended shift the claimed invention away from the originally examined electrochemical power system that generates at least one of electricity and thermal energy comprising a vessel closed to atmosphere to a fuel cell.
The only shared features remaining between the originally examined claims and the proposed November 25, 2020 amendment include (1) an anode, and (2) a cathode.

	Claims amended following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145. If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144.
	MPEP 819 indicates that the general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729